Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re the Commitment of Daniel Allen                  Appeal from the 5th District Court of Bowie
 Metcalf                                               County, Texas (Tr. Ct. No. 17C1549-005).
                                                       Opinion delivered by Justice Stevens and
 No. 06-19-00043-CV                                    Chief Justice Morriss and Justice Carter,*
                                                       participating.   *Justice Carter, Retired,
                                                       Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED MARCH 18, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk